Case 1:18-bk-14408        Doc 147     Filed 07/15/19 Entered 07/15/19 10:25:08          Desc Main
                                     Document      Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

  In Re:                               *     Case No.1:18-bk-14408
                                       *     Judge Jeffrey P. Hopkins
  Flipdaddy’s, LLC                     *     Chapter 11 Proceeding
                                       *
                                       *
                     Debtor            *
         _________________________________________________________________

            STIPULATION AND AGREEMENT OF THE DEBTOR AND
           PARK NATIONAL BANK TO MODIFY THE PROPOSED PLAN
               TREATMENT OF PARK NATIONAL BANK (CLASS 1)
  ___________________________________________________________________________

           Now comes, Flipdaddy’s, LLC, (the “Debtor”) by and through undersigned counsel and

  Park National Bank (“Park National”) by and through the undersigned counsel and stipulate and

  agree that the Debtor and Park National (“the Parties”) have reached an agreement with respect

  to a modification of the Plan (Doc. No. 110) as to the treatment of Park National Bank under

  Class 1 of the Plan.

        1.      The Parties would stipulate and agree that the Plan treatment under Class 1(b)(ii)
  Treatment, provides the following:

                  This claim shall be reduced to $200,000 by a payment of $50,000.00
                  from the Debtor or FDXII under the Backstop Commitment
                  Agreement and upon such payment the balance of $200,000 shall be
                  re-amortized over 8 years and accrue interest at the rate of 6% per
                  annum.


         2.       The Parties agree that the Plan treatment should be modified to reflect the
  following:

                  This claim shall be reduced to $200,000 by a payment of $50,000.00
                  from the Debtor or FDXII under the Backstop Commitment




                                               1
Case 1:18-bk-14408       Doc 147      Filed 07/15/19 Entered 07/15/19 10:25:08             Desc Main
                                     Document      Page 2 of 4




                 Agreement and upon such payment the balance of $200,000 shall be
                 re-amortized over 7 years, maturing on 4/27/2026 and accrue interest
                 at the rate of 6% per annum.

         3.      The proposed modification is reflected by the change from 8 years to 7 years
  and also includes the maturity date as set forth in bold and italicized.

          4.      Based on this modification and change in the treatment of Park National Bank
  being accepted by the Court and approved as part of the order on Confirmation, Park National
  Bank intends to submit a ballot approving the Plan. In the event this modification and or change
  is not accepted by the Court, then nothing in this Stipulation shall affect or prejudice, or shall
  be deemed to affect or prejudice the rights of Park National to withdraw such ballot, present a
  ballot objecting to the Plan and to assert objections to the confirmation of the Plan, all of which
  are hereby reserved and preserved in all respects.


                                                         Diller & Rice, LLC

                                                         By     /s/Steven L. Diller
                                                                Steven L. Diller (0023320)
                                                         Counsel for the Debtor
                                                         124 E. Main Street
                                                         Van Wert, Ohio 45891
                                                         Telephone (419) 238-5025
                                                         Facsimile: (419) 238-4705
                                                         E-mail: steven@drlawllc.com

                                                         Flagel & Papakirk, LLC

                                                         By     /s/Benjamin M. Rodriquez
                                                                Benjamin M. Rodriguez
                                                         (0079289)
                                                         Counsel for The Park National Bank
                                                         50 E-Business Way, Suite 410
                                                         Cincinnati, Ohio 45241
                                                         Telephone: (513) 984-8111
                                                         Fax: (513) 984-8118
                                                         E-mail: brodriguez@fp-legal.com




                                              2
Case 1:18-bk-14408      Doc 147     Filed 07/15/19 Entered 07/15/19 10:25:08           Desc Main
                                   Document      Page 3 of 4




  Notice was electronically served on the date of entry on the following recipients:

  Asst US Trustee (Cin)
  ustpregion09.ci.ecf@usdoj.gov

  John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
  John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

  Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper Company
  cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Retail Centers LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Gregory D Delev on behalf of Creditor Ohio Department of Taxation
  bankruptcy@delevlaw.com

  Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
  steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

  Barry F Fagel on behalf of Creditor Bryant Hartke Construction
  bfagel@lindhorstlaw.com

  Brian T Giles on behalf of Creditor Creation Gardens, Inc.
  Brian@gilesfirm.com, bgiles3434@gmail.com

  Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
  doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov

  Benjamin M Rodriguez on behalf of Creditor The Park National Bank
  brodriguez@fp-legal.com, kmorales@fp-legal.com

  John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
  jaschuhohecf@swohio.twcbc.com

  Jason M Torf on behalf of Creditor Gordon Food Service, Inc
  jason.torf@icemiller.com




                                            3
Case 1:18-bk-14408    Doc 147      Filed 07/15/19 Entered 07/15/19 10:25:08   Desc Main
                                  Document      Page 4 of 4




  Notice was mailed to:

  American Express National Bank
  c/o Becket and Lee LLP
  PO Box 3001
  Malvern, PA 19355-0702

  BDO USA, LLP
  Laurence W Goldberg, Dir, Receivables Mg
  4135 Mendenhall Oaks Parkway
  Suite 140
  High Point, NC 27265

  Greater Comfort Heating & Air
  2001 Monmouth Street
  Newport, KY 41071




                                         4
